

Exhibit 10.202


SIXTH AMENDMENT TO


ERIE INSURANCE GROUP EMPLOYEE SAVINGS PLAN


(As Amended and Restated Effective January 1, 2015)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Employee Savings Plan (the “Plan”) under an amendment and restatement
effective as of January 1, 2015;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company desires to amend the Plan to clarify the definition of
compensation used for certain purposes under the Plan.


NOW, THEREFORE, effective as of January 1, 2019, Section 1.8 of the Plan is
deleted in its entirety and the following shall be inserted in lieu thereof:


1.8
“Compensation” for any period means the rate of base salary or the wages paid by
an Employer to an Employee during the period. For this purpose, the “rate of
base salary or the wages paid” shall exclude Form W-2 income in the form of
overtime compensation, bonuses, commissions, deferred compensation plan
payments, severance pay under any severance benefit plan and any other form of
special or extraordinary compensation, but shall include Form W-2 income paid as
a lump sum in lieu of merit increase and compensation excluded from Form W-2
income because of salary reduction agreements in connection with plans described
in Sections 125, 132(f)(4) or 401(k) of the Code or resulting from deferred
compensation contracts for the period in question. For Plan Years beginning on
and after January 1, 2015, the “rate of base salary or the wages paid” shall
include an amount, determined under the Company’s vacation conversion program,
that is paid to the Employee as Form W-2 income and/or is excluded from Form W-2
income on account of such Employee’s salary reduction agreement applicable to
such amount. Compensation shall exclude any differential wage payments made on
behalf of a Covered Employee who is on military leave. Effective for each Plan
Year beginning on and after December 31, 1989, in no event shall the amount of
Compensation taken into account under the Plan exceed the adjusted annual
limitation permitted under



1



--------------------------------------------------------------------------------




Section 401(a)(17) of the Code for such Plan Year. Such adjusted annual
limitation shall be, for each Plan Year beginning on and after December 31,
2001, $200,000 (as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code). However, for the sole purpose of computing
Plan contributions that are based on an Employee’s percentage of Compensation
election, such adjusted annual limitation may be ignored; provided, the Employee
does not receive a higher allocation of any type of contribution than the
Employee could have received under the Plan had the adjusted annual limitation
been considered.


* * * * * * *


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
23rd day of December, 2019.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Maureen Krowicki
 
By: /s/ Brian W.
Bolash                                                                               
 
 
 
 
 
Title: Senior Vice President                      
 
 
 
 
 
 
 
 
 
 
 
 







2

